COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Amanda Broussard

Appellate case number:    01-14-00346-CV

Trial court case number: 13-CCV-050828

Trial court:              County Court at Law No. 2 of Fort Bend County

       On April 29, 2014, relator, Amanda Broussard, filed a petition for writ of mandamus.
Subsequently, on April 30, 2014, relator filed a “Motion for Temporary Relief Under Tex. R.
App. P. 52.10—Oral Haring Requested,” requesting a “[s]tay of enforcement of any writ of
possession issued in the trial court case by issuing a writ of injunction or prohibition, or other
appropriate writ or order.”
        As relator states in her motion, on March 26, 2014, this Court previously ordered, in
relator’s direct appeal currently pending before this Court, appellate cause number 01-14-00214-
CV, “[p]ursuant to Texas Rule of Appellate Procedure 24.4(c), . . . the execution of the writ of
possession and execution of the judgment stayed” in the trial court. In relator’s April 30, 2014
motion for temporary relief, relator fails to explain how a stay of the underlying proceedings,
above and beyond what the Court has already ordered, is necessary. Relator’s motion for
temporary relief is denied.
        Further, to the extent appellant requests the issuance of a writ of injunction or writ of
prohibition, the Court will consider such requests only upon a properly filed petition for writ of
injunction or writ of possession. See TEX. R. APP. P. 52 (original proceedings).
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: May 1, 2014